                           IN THE UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF ALASKA

                     United States of America v. Markanthony Deleon Sapalasan
                                Case No. 3:18-cr-00130-TMB-MMS


By:                        THE HONORABLE TIMOTHY M. BURGESS


PROCEEDINGS:               ORDER FROM CHAMBERS

Trial in the above-captioned matter is set to begin on May 25, 2021.1 The Court recently issued
Miscellaneous General Order (“MGO”) 21-12, which continues criminal jury trials until June 7,
2021, unless the Court makes an exception “as justice requires.”2 Although MGO 21-12 continues
all criminal jury trials to June 7, 2021, unless excepted, here, for the reasons set forth below, the
Court expects trial to proceed on May 25, 2021, as previously set by the Court.3

Pursuant to MGO 21-12, the Court further FINDS that this case is exceptional and should proceed
to trial at the earliest practicable date. The Court reaches this conclusion after weighing several
factors, many of which were discussed by the Ninth Circuit in United States v. Olsen, --F.3d --,
2021 WL 1589359 (9th Cir. 2021).4 First, the Indictment in this case was filed on October 17,
2018.5 This case has been pending for more than 31 months, one of the oldest on the Court’s
criminal docket. Having this case go to trial as soon as practicable helps the Court address its case
backlog caused by the COVID-19 pandemic. Second, the parties have indicated that they are ready
for trial to proceed on May 25, 2021. Third, this trial requires the services of multiple Tagalog



1
  Dkts. 179 (Minute Entry); 180 (Amended Minute Entry); 200 (Text Order).
2
  See D. Alaska Misc. Gen. Order (“MGO”) 21-12 at 2–3.
3
  See Dkt. 200.
4
  In Olsen, the Ninth Circuit in discussed which factors courts may consider when making
exclusions under the “ends of justice” provision of the Speedy Trial Act. See United States v.
Olsen, --F.3d---, 2021 WL 1589359, at *7 (9th Cir. 2021). A non-exhaustive list of non-statutory
factors that courts should consider includes:

          (1) whether a defendant is detained pending trial; (2) how long a defendant has been
          detained; (3) whether a defendant has invoked speedy trial rights since the case’s
          inception; (4) whether a defendant, if detained, belongs to a population that is
          particularly susceptible to complications if infected with the virus; (5) the
          seriousness of the charges a defendant faces, and in particular whether the
          defendant is accused of violent crimes; (6) whether there is a reason to suspect
          recidivism if the charges against the defendant are dismissed; and (7) whether the
          district court has the ability to safely conduct a trial. Id.
5
    Dkt. 2 (Indictment).
                                                   1

        Case 3:18-cr-00130-TMB-MMS Document 201 Filed 05/21/21 Page 1 of 2
language interpreters who must travel to Alaska from out-of-state for the duration of the trial.6 The
Court has been able to schedule interpreters for the trial beginning on May 25, 2021. Taking into
account the interpreters’ schedules and Court calendar, if trial is continued beyond May 25, 2021,
it may be several months before the Court can hold trial. Fourth, and most importantly, the Court
concludes that it can safely conduct a jury trial in this case through the imposition of COVID-19
safety protocols. The Court discussed various COVID-19 safety protocols for trial at the final
pretrial conference on May 18, 2021, including the use of multiple courtrooms, social distancing,
and the use of masks and/or face shields.7

For the foregoing reasons, the Court FINDS the case exceptional and that it should proceed to trial
in the interests of justice. Accordingly, the trial is set to proceed on May 25, 2021 at 8:30 a.m.

Entered at the direction of the Honorable Timothy M. Burgess, United States District Judge.

DATE: May 21, 2021.




6
  See, e.g., Dkts. 183 (Order Appointing Interpreter); 180 (discussion at Status Conference re:
accommodating interpreters for trial).
7
  See Dkt. 197 (Minute Entry).
                                                 2

     Case 3:18-cr-00130-TMB-MMS Document 201 Filed 05/21/21 Page 2 of 2
